Citation Nr: 1636916	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-23 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel




INTRODUCTION

The Veteran had active service from March 1962 to July 1984.  The Veteran died on September [redacted], 1988, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Los Angles, California, Regional Office (RO).  Jurisdiction is currently with the St. Paul VARO.

The Board has determined that reconsideration of the appellant's previously denied claim of entitlement to service connection for the Veteran's cause of death on a de novo basis is required, as new and pertinent service department evidence has been received following the most recent final denial.  38 C.F.R. § 3.156(c) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

The aforementioned issue to be reconsidered is being REMANDED to the agency of original jurisdiction (AOJ).






REMAND

The Veteran's death certificate indicates that he was an inpatient at a private medical facility at the time of his September 1988 death; however, none of his final private inpatient treatment records have been associated with the claims folder.  Under law VA must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Attempt to obtain these records must be made on remand.  

While service connection was not in effect for any disability at the time of his death, VA must consider whether disabilities having an onset in service or related to service caused or contributed to the Veteran's cause of death.  The October 1983 Report of Medical Examination indicates the Veteran had a history of borderline hypertension, and the April 1984 retirement Report of Medical Examination suggests that a high blood pressure disability (e.g., hypertension) was diagnosed six months prior.  The evidence sufficiently raises the possibility that the Veteran may have had a high blood pressure disability of service origin but for which service connection was not in effect.

Further, the Veteran's death lists acute renal failure as disability contributing to his death and VA recognizes that high blood pressure as one possible cause for the kidney disease.  See Veterans Health Admin, Learn About Kidney Disease, http://www.va.gov/health/services/renal/learn.asp (last visited Aug. 22, 2016).  

Given the foregoing, VA must undertake efforts to obtain a medical opinion regarding these matters.  See McLendon v Principi, 20 Vet. App. 79 (2006). 

It should be noted that for VA purposes hypertension means diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include all sources of the Veteran's final private treatment in September 2008.    

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.  

2.  After receipt of all additional records, the electronic claims file must be reviewed by an appropriate VA medical professional.  After a review of the electronic claims file, and with consideration of the service treatment records, post-service treatment records, and the appellant's statement, the examiner must respond to the following:

(A) Identify all pathology associated with high blood pressure, if any, specifically ruling out or diagnosing hypertension, that were present during the Veteran's lifetime; 

(B) With respect to each identified diagnosis, provide an opinion as to whether the disorder at least as likely as not (a 50 percent or greater probability):

(i) had its onset in-service or within one year of separation; or

(ii) was otherwise related to the Veteran's period of military service, including multiple in-service elevated blood pressure readings and presumed in-service herbicide exposure.  

(C) Identify all conditions that were either the principal or contributory cause of the Veteran's death; 

(D) With respect to each identified condition, provide an opinion as to whether the disorder at least as likely as not:

(i) had its onset in-service or within one year of separation; 

(ii) was otherwise related to the Veteran's period of military service, including multiple in-service elevated blood pressure readings and presumed in-service herbicide exposure; or

(iii) was caused or aggravated by any disability identified above in (A)

The examiner must provide a complete rationale for all opinions expressed.  

3.  The RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner then immediate implementation of corrective procedures must be conducted.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




